Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 8-11 and 15B-16 are oriented such that the top is facing the right margin, which is the improper orientation for landscape images.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. PGPUB 20120188241) in view of Hsu (U.S. PGPUB 20150170398) and further in view of Nagakami et al. (U.S. PGPUB 20200320744).
With respect to claim 1, Ahn et al. disclose a method, comprising:
obtaining, by processing circuitry of a server computer configured to encode information related to a surface of a three-dimensional object (paragraph 31, the 3D mesh encoding apparatus 100, which may be a computer), data representing an initial level of detail (LOD), the initial LOD including an initial mesh LOD (paragraph 35, the information determination unit 110 may determine connectivity information and position information related to a base mesh of the 3D mesh as a level 0), the initial mesh LOD including an initial triangular mesh (paragraph 35, the base mesh may correspond to a 3D mesh corresponding to a lowermost level, and may indicate a simplest form in which a face may be formed by connecting vertices);
generating, by the processing circuitry, a plurality of LODs based on the initial LOD, each of the LODs of the plurality of LODs including a respective mesh LOD (paragraph 35, The information determination unit 110 may determine; for each of the other levels, position information and connectivity information about at least one vertex to be added to mesh information corresponding to a current level, based on mesh information corresponding to a previous level); and
performing, by the processing circuitry, single-rate encoding operations on the respective mesh LODs of a sequence of LODs of the plurality of LODs to produce a sequence of single-rate encoded mesh LODs (paragraph 39, the bit stream generation unit 120 may encode the base mesh using Single Rate Coding, and may progressively encode at least one mesh corresponding to other levels, rather than the base mesh, based on the level), forming an efficient compression of the data that, upon decoding, enables a user to render the surface at a plurality of LODs (paragraph 57, In FIG. 2, the 3D mesh decoding apparatus to restore a 3D mesh using a prediction error when the 3D mesh encoding apparatus encodes and transmits the prediction error has been described). However, Ahn et al. do not expressly disclose the initial LOD including an initial texture image LOD, the initial mesh LOD including an initial texture atlas; each of the LODs including a respective texture image LOD, a first texture image LOD of a first LOD of the plurality of LODs being a refinement of a second texture image LOD of a second LOD of the plurality of LODs; and the single-rate encoded mesh LODs, when combined with an encoding of corresponding texture image LODs, forming an efficient compression of the data that, upon decoding, enables a user to render the surface at a plurality of LODs.
Hsu, who also deals with LOD rendering, discloses a method for the initial LOD including an initial texture image LOD, the initial mesh LOD including an initial texture atlas (paragraph 50, A texture simplification stage 130 determines a texture atlas for simplified LOD versions of the source mesh at different resolutions. In an example, a texture atlas is allocated for each simplified LOD version of the source mesh. In an embodiment, texture simplification stage 130 generates a new texture atlas and texture coordinate assignments for one or more of the simplified LOD versions of the source mesh); and
each of the LODs including a respective texture image LOD, a first texture image LOD of a first LOD of the plurality of LODs being a refinement of a second texture image LOD of a second LOD of the plurality of LODs (paragraph 79, At stage 905, a first three-dimensional model is simplified to determine a second three-dimensional model. The first three-dimensional model has a higher resolution than the second three-dimensional model, paragraph 81, The texture atlas for the first three-dimensional model is different from the texture atlas for the second three-dimensional model).
Ahn et al. and Hsu are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of the initial LOD including an initial texture image LOD, the initial mesh LOD including an initial texture atlas; each of the LODs including a respective texture image LOD, a first texture image LOD of a first LOD of the plurality of LODs being a refinement of a second texture image LOD of a second LOD of the plurality of LODs, as taught by Hsu, to the Ahn et al. system, because the texture atlas and texture coordinate assignments for the lower resolution version may be generated, resulting in an enhanced user experience (paragraph 49 of Hsu).
Nakagami et al., who also deal with encoding mesh and texture data, disclose a method for the single-rate encoded mesh LODs, when combined with an encoding of corresponding texture image LODs, forming an efficient compression of the data that (paragraph 584, The encoding apparatus 600 divides the 3D data into vertex data including information regarding vertices of a three-dimensional structure, connection data including information regarding connections of these vertices, and texture data including information regarding the texture of the three-dimensional structure to encode the divided 3D data, and generates a plurality of divided bitstreams), upon decoding, enables a user to render the surface at a plurality of LODs (paragraph 604, The decoding apparatus 650 synthesizes vertex data including information regarding vertices of a three-dimensional structure of a plurality of divided bitstreams, connection data including information regarding connections of these vertices, and texture data including information regarding the texture of this three-dimensional structure, which are obtained by decoding each of the plurality of divided bitstreams).
Ahn et al., Hsu, and Nakagami et al., are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method for the single-rate encoded mesh LODs, when combined with an encoding of corresponding texture image LODs, forming an efficient compression of the data that, upon decoding, enables a user to render the surface at a plurality of LODs, as taught by Nakagami et al., to the Ahn et al. as modified by Hsu system, because a bitstream obtained by dividing the 3D data into a plurality of pieces and encoding the plurality of divided pieces of the 3D data can be divided into a plurality of pieces and decoded, such that an increase in load for encoding and decoding the 3D data can be suppressed (paragraph 625 of Nakagami et al.).
	With respect to claim 2, Ahn et al. as modified by Hsu and Nakagami et al. disclose the method as in claim 1, further comprising: performing a texture encoding operation on the respective texture image LODs of the sequence of LODs to produce encoded texture image LODs (Nakagami et al.: paragraph 588, the texture data encoding unit 614 encodes the texture data and supplies a texture data bitstream to the multiplexer 616); and combining the encoded texture image LODs with the single-rate encoded mesh LODs to produce a hybrid-encoded recovery bitstream (Nakagami et al.: paragraph 590, The multiplexer 616 multiplexes the vertex data bitstream supplied from the vertex data encoding unit 612, the connection data bitstream supplied from the connection data encoding unit 613, the texture data bitstream supplied from the texture data encoding unit 614, and the separators supplied from the separator generation unit 615, and generates and outputs one bitstream).
With respect to claim 4, Ahn et al. as modified by Hsu and Nakagami et al. disclose the method as in claim 2, further comprising transmitting the hybrid-encoded recovery bitstream to a client computer, the client computer being configured to perform a decompress operation on the hybrid-encoded recovery bitstream to render the surface on a display connected to the client computer at a specified LOD (Nakagami et al.: paragraph 639, Accordingly, a plurality of apparatuses accommodated in separate cabinets so as to be connected to one another via a network and one apparatus of which a plurality of modules is accommodated within one cabinet are both deemed as systems). It would have been obvious to perform transmitting the hybrid-encoded recovery bitstream to a client computer, the client computer being configured to perform a decompress operation on the hybrid-encoded recovery bitstream to render the surface on a display connected to the client computer at a specified LOD, because the present technology can employ a cloud computing configuration in which one function is divided and allocated to a plurality of apparatuses so as to be processed in coordination there among via a network (paragraph 642 of Nakagami et al.).
	With respect to claim 5, Ahn et al. as modified by Hsu and Nagakami et al. disclose the method as in claim 1, wherein the first LOD includes a first mesh LOD (Ahn et al.: paragraph 35, the information determination unit 110 may determine connectivity information and position information related to a base mesh of the 3D mesh as a level 0. Here, the base mesh may correspond to a 3D mesh corresponding to a lowermost level, and may indicate a simplest form in which a face may be formed by connecting vertices), and the second LOD includes a second mesh LOD (Ahn et al.: paragraph 37, the information determination unit 110 may determine mesh information corresponding to a current level, including mapping information between vertices corresponding to the current level, and vertices corresponding to a previous level, based on a level. For example, when the previous level corresponds to a base mesh, the information determination unit 110 may determine the mapping information indicating whether there is a vertex, among the vertices corresponding to the current level, corresponding to vertices constituting the base mesh), the first mesh LOD including a first texture atlas, the second mesh LOD including a second texture atlas, and wherein generating the plurality of LODs includes specifying the initial texture atlas such that the first texture atlas and the second texture atlas are compatible with the initial texture atlas (Hsu: paragraph 50, A texture simplification stage 130 determines a texture atlas for simplified LOD versions of the source mesh at different resolutions. In an example, a texture atlas is allocated for each simplified LOD version of the source mesh. In this way, a consistent texture may be applied to the simplified LOD version of the source mesh).
	With respect to claim 17, Ahn et al. as modified by Hsu and Nagakami et al. disclose a computer program product comprising a nontransitory storage medium, the computer program product including code that, when executed by processing circuitry of a user device configured to encode information related to a surface of a three-dimensional object (Ahn et al.: paragraph 86, The methods according to the above-described embodiments may be recorded in non-transitory, computer-readable media including program instructions to implement various operations embodied or executed by a computer), causes the processing circuitry to perform the method of claim 1; see rationale for rejection of claim 1.
	With respect to claim 18, Ahn et al. as modified by Hsu and Nagakami et al. disclose the computer program product as in claim 17 for implementing the method of claim 5; see rationale for rejection of claim 5.
	With respect to claim 19, Ahn et al. as modified by Hsu and Nagakami et al. disclose an electronic apparatus configured to encode information related to a surface of a three-dimensional object, the electronic apparatus comprising: memory; and controlling circuitry coupled to the memory (Ahn et al.: paragraph 87, The described hardware devices may be configured to act as one or more software modules in order to perform the operations of the above-described embodiments, or vice versa. Any one or more of the software modules or units described herein may be executed by a dedicated processor unique to that unit or by a processor common to one or more of the modules. The described methods may be executed on a general purpose computer or processor or may be executed on a particular machine such as the display apparatuses described herein), the controlling circuitry being configured to execute the method of claim 1; see rationale for rejection of claim 1.

Claims 3, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. PGPUB 20120188241), Hsu (U.S. PGPUB 20150170398), Nagakami et al. (U.S. PGPUB 20200320744), and further in view of Tian et al. (WO 2013029232).
	With respect to claim 3, Ahn et al. as modified by Hsu and Nagakami et al. disclose the method as in claim 2. However, Ahn et al. as modified by Hsu and Nagakami et al. do not expressly disclose the texture encoding operation is a progressive encoding operation, and the encoded texture image LODs are progressive-encoded texture image LODs.
	Tian et al., who also deal with LOD rendering, disclose a method wherein the texture encoding operation is a progressive encoding operation, and the encoded texture image LODs are progressive-encoded texture image LODs (page 7, lines 3-7, The common texture image is progressively encoded to provide different levels of qualities. After the texture image is encoded, a bitstream corresponding to a low level of quality is transmitted first to provide a coarse representation of details).
	Ahn et al., Hsu, Nagakami et al., and Tian et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the texture encoding operation is a progressive encoding operation, and the encoded texture image LODs are progressive-encoded texture image LODs, as taught by Tian et al., to the Ahn et al. as modified by Hsu and Nagakami et al. system, because for each level of detail (LOD), we just need to transmit the texture coordinates for the related refined vertices, while for unchanged vertices, their texture coordinates remain constant during the whole procedure (page 6, lines 33-34, page 7, lines 1-2 of Tian et al.).
	With respect to claim 12, Ahn et al. as modified by Hsu, Nagakami et al., and Tian et al. disclose the method as in claim 1, wherein the method further comprises performing a LOD selection operation to produce the sequence of LODs, the selection operation including optimizing a cost function of candidate sequences of mesh LODs (Tian et al.: page 12, lines 1-11, Regarding step 775, we optimize the parametrization over the entire progressive mesh minimizing stretch and deviation at all levels of details (after we have determined the progressive mesh simplification sequence as per step 774). The objective function will be a weighted sum of the texture stretch and deviation on all meshes). It would have been obvious to perform a LOD selection operation to produce the sequence of LODs, the selection operation including optimizing a cost function of candidate sequences of mesh LODs, because this would minimize the error from representing the surfaces from the mesh LODs.
	With respect to claim 20, Ahn et al. as modified by Hsu, Nagakami et al., and Tian et al. disclose the apparatus as in claim 19 for executing the method of claim 12; see rationale for rejection of claim 12.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. PGPUB 20120188241), Hsu (U.S. PGPUB 20150170398), Nagakami et al. (U.S. PGPUB 20200320744), and further in view of Gueziec et al. (U.S. Patent No. 6,031,548).
	With respect to claim 15, Ahn et al. as modified by Hsu and Nagakami et al. disclose the method as in claim 12. However, Ahn et al. as modified by Hsu and Nagakami et al. do not expressly disclose selecting the sequence of LODs includes generating a directed acyclic graph (DAG) that represents the plurality of LODs, each node of the DAG representing a LOD of the plurality of LODs.
	Gueziec et al., who also deal with LOD rendering, disclose a method wherein selecting the sequence of LODs includes generating a directed acyclic graph (DAG) that represents the plurality of LODs, each node of the DAG representing a LOD of the plurality of LODs (column 9, lines 18-25, The Level 1 and Level 7 surfaces are shown along with a Directed Acyclic Graph (DAG) representing the partial ordering of the edge collapses, column 14, lines 40-44, The partial ordering is preferably encoded using a Directed Acyclic Graph such as the one illustrated in FIG. 6).
Ahn et al., Hsu, Nagakami et al., and Gueziec et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein selecting the sequence of LODs includes generating a directed acyclic graph (DAG) that represents the plurality of LODs, each node of the DAG representing a LOD of the plurality of LODs, as taught by Gueziec et al., to the Ahn et al. as modified by Hsu and Nagakami et al. system, because this would provide a novel method for partitioning a surface in Levels of Detail (LODs), using the output of any suitable algorithm that performs edge collapses on a surface (column 4, lines 47-50 of Gueziec et al.).
With respect to claim 16, Ahn et al., as modified by Hsu, Nagakami et al., and Gueziec et al. disclose the method as in claim 15, wherein performing the LOD optimization operation on the plurality of LODs includes generating a cost for each edge of the DAG (Gueziec et al.: column 14, lines 45-65, the DAG is constructed for storing the partial ordering of the edge collapses, The complete DAG for the Simple surface is represented in FIG. 6, and the DAG completely defines valid collapses and splits).
Allowable Subject Matter
Claims 6-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited art teaches or suggests the method of generating an abstraction from the initial mesh LOD, i.e., the abstraction including a set of edges that form a one-to-one correspondence with a set of seam edges of the initial mesh LOD. None of the cited art teaches or suggests the specific details of performing the LOD selection operation, i.e., for each of a candidate sequence of the specified number of LODs, generating, as the cost function, a sum of costs per LOD improvement, where the cost of an LOD improvement is based on a product of an amount of bits used and a distortion of an improved LOD and for a first element of the plurality of LODs, removing the first element of the plurality of LODs in response to a distortion of the LOD of the first element being less than a distortion of the LOD of a second element and a bitrate of the LOD of the first element being less than the bitrate of the LOD of the second element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
4/21/22